McGeehan, J.
This application presents a problem that appears infrequently before this court. Three distinguished gentlemen by the name of Ferris and one by the name of Ferriss petition this court to vacate its prior order which authorized one Adolph E. Finkelstein and his wife Ruth T. Finkelstein to change their respective names to Arthur E. Ferris and Ruth T. Ferris. This court found that the proposed change was not for any fraudulent or wrongful purpose and accordingly granted the application. The name of Finkelstein is an ancient and honorable name, but if the petitioner, in the pursuit of happiness, which is a right conferred upon all Americans through the efforts of men like the ancestors of the illustrious Ferris family, desires to forsake his original name for another name, that is permissible under our system of jurisprudence. American blood is a rich mixture of many people. It has a peculiar aversion to discrimination and religious intolerance and it always sponsors a wide latitude for people in their quest for happiness. Names are relatively unimportant. In the language of Shakespeare, “A rose by any other name would smell as sweet.” During the heat of a political campaign the name of Kelly was held up as one unworthy of public confidence because of subtle innuendos, yet a few months later the name of Kelly was emblazoned on the hearts of all Americans and indelibly written among the immortals of America. In America there will always be men ready to exploit religious and ancestral differences but such men will constantly lose stature as time passes and will eventually disappear through their own smallness. But our American traditions will persist forever and each person will be allowed to pursue happiness according to his own lights without fear of reprisals or discrimination. If Mr. Finkelstein and his wife will find happiness in assuming the name of Ferris that is satisfactory to this court. Family names are not copyrighted. Every famous man has namesakes not related to him through blood or marriage and the assumed name is generally viewed as a compliment to the man whose name has been assumed. As to the name Adolph being odious and obnoxious under prevailing conditions to the new Mr. Ferris that fact is readily understandable. The fight for freedom and tolerance and all things American is eternal in the Ferris family and what they have a right to expect is that the new Mr.- Ferris familiarize himself with and devote himself to the fine American traditions associated with the name he has been permitted to assume.
The motion is denied.